        Case 2:19-cv-04428-GJP Document 49 Filed 12/28/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MIGUEL CHAVARRIA, JR.,

                      Plaintiff,
                                                        CIVIL ACTION
           v.                                           NO. 19-04428

 PHILADELPHIA GAS WORKS, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 28th day of December 2020, it is hereby ORDERED that

Plaintiff’s Motion to Disqualify the Court, (ECF No. 40), is DENIED.



                                                    BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                    _____________________
                                                    GERALD J. PAPPERT, J.
